LACOMBE, Circuit Judge.
The defendant concedes that he has made the sales of infringing paper. He is a persistent infringer, who has heretofore been treated with great leniency. In June, 1897, he was found guilty of disobeying the injunction; but upon his claim that he “acted innocently, without an intention of disobeying the court,” sentence was suspended. In July, 1898, he was again found guilty of the same offense; his only preferred excuse being that his circumstances were such that he found it difficult to make a living. The court inflicted a merely nominal penalty (2 days’ imprisonment) and discharged him, with the admonition that he must not expert to make a living by appropriating other persons’ property. He is at the t.ai again, convicted of a fresh act of willful disobedience, and his punishment must be sufficiently severe to insure from him for the future a greater measure of respect for the decrees of the court. He is committed for 60 days.